(Not to be reported in full.)Abstract of the Decision.I. Appeal and error, § 1414*—when finding of court is conclusive. In an action for services the question whether there was a bona fide dispute between the parties as to the amount due was a question of fact, as to which the finding of the court was conclusive, the evidence being conflicting.2. Accord and satisfaction, § 4*-—what constitutes accord, and satisfaction. In an action for services, if there was a bona fide dispute between the parties as to the amount due, and the plaintiff retained and cashed a check sent by the defendant having written on it words to the effect that it was the final payment for the work, such act amounted to an award and satisfaction.Affirmed.Statement of the Case.Suit by Angelo B. Piróla against Edward Fladmark. Plaintiff plastered a certain building for defendant at the agreed price of $1,828 and after the work was completed claimed $116 for extras. A check in final payment was mailed to the plaintiff and accepted when there was due plaintiff $200, exclusive of the claim' for extras, but the plaintiff claimed to have mailed another letter to the defendant accepting the check as a credit. From a judgment for the defendant, plaintiff brings error.Mr. Justice Baker delivered the opinion of the court.See Illinois Notes Digest, Vols. XI to XV, and Cumulative Quarterly, same topic and section number.